DETAILED ACTION
Applicant has amended claims 1, 4, 6, 9 in the filed amendment 2/16/2021. Claims 1, 3-4, 6, 8-9, 11-14 are pending in this office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 6, 8-9, 11-14 have been considered in mood ground of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6, 8-9, 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recited limitations “automatically retrieving the collected or recorded meta data and the result of the identification and at least one of displaying and presenting the meta data and the result of the identification on the UE the next time the user of the UE consumes the same media content” in claim 1 is unclear whether “automatically retrieve the meta data and the result of the identification” for “the next time the user of the UE consumes the same media content” or “whether “automatically retrieve the meta data and the result of the identification” is based on “the next time the user of the UE consumes the same media content”;

“automatically retrieve the collected or recorded meta data and the result of the identification and at least one of display and present them on the UE the next time the user of the UE consumes the same media content” in claim 6 is unclear whether “automatically retrieve the meta data and the result of the identification” for “the next time the user of the UE consumes the same media content” or “whether “automatically retrieve the meta data and the result of the identification” is based on “the next time the user of the UE consumes the same media content”; and 
“receive a request from the UE to automatically retrieve the meta data and the result of the identification the next time the user of the UE consumes the same media content” in claim 9 is unclear whether “automatically retrieve the meta data and the result of the identification” for “the next time the user of the UE consumes the same media content” or “whether “automatically retrieve the meta data and the result of the identification” is based on “the next time the user of the UE consumes the same media content”.
The dependent claims 3, 8, 11-14 of claims 1, 4, 6, 9 are rejected under the same reason as discussed in claims 1, 4, 6, 9.

The dependent claims 3, 8, 11-14 of claims 1, 4, 6, 9 are rejected under the same reason as discussed in claims 1, 4, 6, 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Emerson, III (or hereinafter “Emerson”) (US 20140195028) in view of Bezos et al (or hereinafter “Bezos”) (US 20030083961).
As to claims 1, 6, Emerson teaches method performed in a user equipment, UE, for determining meta data information associated with a media content (paragraphs 25, 78), the media content including audio content (paragraphs 29-30) or a user equipment, UE, for determining meta data information associated with a media content, the media content including audio content, the UE comprising a processor and a memory containing instructions executable by the processor, wherein the UE is operative to (  a smart phone for determining metadata associated with song, the song or content includes audio content, the phone includes processor and memory storing instructions 
 “5capturing a fragment of the media content” obtain the artist and title of a detected song (paragraph 25) or capture beginning of song as media content (fig. 3, paragraph 78);
 “sending a request to a network node for performing an acoustic/audio fingerprinting on said fragment to identify the media content that corresponds to the captured fragment” as sending a snippet to service provider for performing an acoustic or audio fingerprinting on said fragment to identify the song that corresponds to the captured portion of the song (paragraphs 78-79);
“receiving a result of the identification from the network node” as receiving the extracted metadata from the service provider (paragraph 105).  The extracted metadata is not a result of the identification;
 “collecting or recording meta data for linking to the identified media content” as the song ID app records the metadata elements for the new song into its listing 512 for identifying the song (paragraph 105), “said meta 10data including at least one of the following data collected or recorded during the time said media content is being consumed by a user of the UE: at least one of time and date of the identified media content; at least one of a photo and a video; a location of the user of the UE, and biological data of the user” as returns that metadata to the requesting smart phone song ID app 210, the title of the song, and optionally other desirable information and data such as the name of the artist, the name of the album, an image of the album cover, the purchase price of the song and of the album, support  of song (paragraphs 33, 153);
“storing at least the collected or recorded meta data and the result of the identification 15locally in the UE or in a database accessible to the network node” as  the name of the song 214 and other metadata into its local storage for listing and presentation to the user.  The other metadata is not the result of the identification.
Emerson  does not explicitly teach limitations:
a result of the identification;  the result of the identification;  
automatically retrieving the collected or recorded meta data and the result of the identification and at least one of displaying and presenting the meta data and the result of the identification on the UE the next time the user of the UE consumes the same media content; or
automatically retrieve the collected or recorded meta data and the result of the identification and at least one of display and present them on the UE the next time the user of the UE consumes the same media content.
Bezos teaches the claimed limitations:
“a result of the identification;  the result of the identification” as product of product ID (ISBN, UPC)   (fig. 3C, paragraphs 11, 62);
“receiving a result of the identification from the network node” as displaying a product of product ID (ISBN, UPC)  from network sever (figs. 3C, 4A, 5A; paragraphs 62, 94, 120).  The product of the product ID is represented as a result of the identification;
“storing at least the collected or recorded meta data and the result of the identification 15locally in the UE or in a database accessible to the network node” as storing the collected metadata e.g., title and product of the product ID (ISBN, UPC) as the result of the identification in a product listing database 562 accessible to the user system via network (figs. 3C, 4A, 5A, paragraphs 62, 120-122);
“automatically retrieving the collected or recorded meta data and the result of the identification and at least one of displaying and presenting the meta data and the result of the identification on the UE the next time the user of the UE consumes the same media content; or
automatically retrieve the collected or recorded meta data and the result of the identification and at least one of display and present them on the UE the next time the user of the UE consumes the same media content” as in response to a user selection of a request 460 (fig. 4C) cause the page of FIG. 3C to be displayed with the selected product described in place of the  Olympus Camedia title of ASIN:B00005N7YX as result of identification and Whipping weight, photo as collected metadata (paragraphs 62, 92, 100).  The product that is an item in user purchase history is purchased by a user in the past (figs. 4A, 4C). 
The above information indicates that the  Olympus Camedia of ASIN:B00005N7YX and metadata such as weight & photo  are automatically retrieved from user purchase history for displaying them to the user so that user can consume the same product that user was purchased last time for resale;
“said meta 10data including at least one of the following data collected or recorded during the time said media content is being consumed by a user of the UE: at least one of time and date of the identified media content; at least one of a photo and a video; a location of the user of the UE, and biological data of the user” as metadata includes date of item collected during the time item is used by a user of user device, photo of item, and name of user (fig. 4A, paragraphs 94-95, 97).
Emerson, Bezos disclose a method of identifying media content corresponding to the portion of the media content.  These arts are in the application’s endeavor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Bezos’s teaching to Emerson’s system in order to assist potential users in efficiently locating the marketplace listings for a particular music (Bezos: paragraph 21) and further to allow a user to immediately purchase the product from a provider and submit customer ratings and reviews of the product (Bezos: paragraph 76).
As to claims 3, 8,  Emerson and Bezos teach the claimed limitation “retrieving said meta data from the UE or sending a request to the network node or wherein the UE is operative to retrieve said meta data from the UE or send a request to the network node” as sending a request to provider (Emerson: paragraphs 78-79; Bezos: paragraphs 64-65).
Claims 4, 9, have the same claimed limitation subject matter as discussed in claim 1; thus claims 4, 9 are rejected under the same reason as discussed in claim 1.  In addition, Emerson teaches a method performed in a network node for storing meta data information associated with a media content or a network node for storing meta data information associated with a media content, the media content including audio content the network node comprising a processor and a memory containing instructions 
“receiving a request, from a UE, for performing an acoustic/audio fingerprinting on a fragment of the media content captured by the UE, to identify the media content that 5corresponds to the fragment” as sending a snippet to service provider for performing an acoustic or audio fingerprinting on said fragment to identify the song that corresponds to the captured portion of the song (paragraphs 78-79);
“transmitting a result of the identification to the UE” as upon finding a match to the fingerprint, extracts the associated metadata for the song from the database 509 and returns that metadata, not result of the identification to the requesting smart phone 510 (paragraph 79);
“receiving, from the UE, meta data collected or recorded by the UE” as  there is a new song, the song ID app 210 records the metadata elements for the new song into its own internal song information listings (not shown), and forwards some or all of the metadata elements to the radio receiver system for display 512 (paragraph 79), 
 “storing at least the collected or recorded meta data and the result of the identification in a database accessible to the network node” as acoustic fingerprinting service provider 300 returns the name of the song 214, optionally with other metadata. And song ID app 300 records the name of the song 214 and other other metadata is not the result of the identification;
“transmitting the requested meta data and  the result of the identification to the UE” as returning the name of the song 214 with other metadata to song ID application of the smart phone 200 for listing and presentation to the user (figs. 9-10, paragraph 102, 105).  The name of the song is not result of the identification.
Emerson does not explicitly teach the claimed limitations:
a result of the identification;  the result of the identification;
receiving a request from the UE to automatically retrieve the meta data and the result of the identification the next time the user of the UE consumes the same media content.
However, Emerson teaches the claimed limitations:
 “receiving a request from the UE to automatically retrieve the meta data” as the song ID app can send a continuous stream of the newly detected song to the acoustic fingerprinting service provider (paragraph 104).  The acoustic fingerprinting service provider 300 then creates a fingerprint of that snippet 507, searches their database for matching print 508, extracts the metadata for a song with the matching fingerprint 509, and returns that metadata to the requester 510 (paragraph 105).
Bezos teaches the claimed limitations:
“a result of the identification;  the result of the identification” as product of product ID (ISBN, UPC)   (fig. 3C, paragraphs 11, 62);
receiving a request from the UE to automatically retrieve the meta data and the result of the identification the next time the user of the UE consumes the same media content” as in response to a user selection of a request 460 (fig. 4C) cause the page of FIG. 3C to be displayed with the selected product described in place of the  Olympus Camedia title of ASIN:B00005N7YX as result of identification and Whipping weight, photo as collected metadata (paragraphs 62, 92, 100).  The product that is an item in user purchase history is purchased by a user in the past (figs. 4A, 4C). 
The above information indicates that the  Olympus Camedia of ASIN:B00005N7YX and metadata such as weight & photo  are automatically retrieved from user purchase history for displaying them to the user so that user can consume the same product that user was purchased last time for resale;
“transmitting the requested meta data and the result of the identification to the UE” as in response to a user selection of a request 460 (fig. 4C) cause the page of FIG. 3C to be displayed with the selected product described in place of the  Olympus Camedia title of ASIN:B00005N7YX as result of identification and Whipping weight, photo as collected metadata (paragraphs 92, 100).  The product that is an item in user purchase history is purchased by a user in the past (figs. 4A, 4C).
transmitting a result of the identification to the UE ( as sending webpage including a product of product ID to the user device: figs. 3C: 4A-4B, paragraphs 62, 98-100 );
Emerson, Bezos disclose a method of identifying media content corresponding to the portion of the media content.  These arts are in the application’s endeavor.
.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Emerson in view of Bezos and further in view of Robertson et al (or hereinafter “Robertson”) (US 20060277213).
As to claims 11, 13, Emerson does not explicitly teach the claimed limitation wherein the UE is further operable to present to the user the meta data and meta data of another user thereby allowing sharing of meta data between users.  Robertson teaches displaying to a user the metadata such as 580-8 and metadata of another user 580-12 thereby allowing user sharing work information, friend of friend information between users (figs. 8-11, paragraphs 54-55, 60-62). 
In particularly, once the first user has finished specifying the data field permissions for the second user 600-4, he clicks the Submit button 600-16 and the information entered is transferred via the computer communications network 360 to the server computer 330 where it is stored in the appropriate tables 350 of the database 340 (see FIG. 5).  A pseudocode description of the actions performed by the personal contact manager software 343 to enable a user to change the permissions of contacts is shown in Appendix (paragraph 75).   

stored in a user's personal address book is shown.  The information in a user's 
personal address book is stored in the appropriate tables 350 of the database 
340 on the server computer 330, to which the client computer 370 is connected 
via the world wide web 360 (see FIG. 5).  The information in each user's 
personal address book is customized for that user, as described below.  Each 
first user's personal address book contains information about each second user 
who has given the first user permission to view information in the second 
user's personal data record 636.  Which categories of each second user's 
information are displayed in the first user's personal address book is 
controlled completely by the second user, as explained in the description of 
FIG. 9.  In addition, each second user's information is entered and maintained 
completely by the second user e.g., Donald Tully as explained in the 
description of FIG. 7 (paragraph 76).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Robertson’s system to Emerson’s system in order to allow all users to limit certain classes of users from viewing certain parts of their user record, to reflect a permission granted by the first user for the second user to view information about the first user, and further to provide a notification to the first user that the first user is associated with the third user via the second user, the notification generated using the first and second relationships. 


	In each version of the GUI 580 shown in FIG. 8, a text description 580-2 at the top of the GUI explains to the first user that other members have been found who had the same affiliation as the first user during the same period of time as the first user.  The name 580-6 of the group in which the first and second users share an affiliation is displayed and the date range 580-8 of the first user's affiliation with that group is displayed (paragraph 55).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Robertson’s system to Emerson’s system in order to allow all users to limit certain classes of users from viewing certain parts of their user record, to reflect a permission granted by the first user for the second user to view information about the first user, and further to provide a notification to the first user that the first user is associated with the third user via the second user, the notification generated using the first and second relationships. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sparks et al (or hereinafter “Sparks”) (US 20120109997)



















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042.  The examiner can normally be reached on (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169